Filed 9/30/16 P. v. Demerson CA2/1

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION ONE


THE PEOPLE,                                                          B270431

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA434633)
         v.

EDWARD DEMERSON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Laura F.
Priver, Judge. Affirmed.

      Kelly C. Martin, under appointment by the Court of Appeal, for Defendant and
Appellant.

         No appearance by Plaintiff and Respondent.
       An information, filed on September 23, 2015, charged appellant Edward
Demerson with two counts: (1) threatening a public officer in violation of
Penal Code section 71,1 a felony (count 1); and (2) assault on a custodial officer in
violation section 241.1, a felony (count 2). It also alleged that appellant had three prior
serious or violent felony convictions (§§ 667, subd. (d), 1170.12, subd. (b)), and had
served nine prior prison terms within the meaning of section 667.5, subdivision (b).
According to the preliminary hearing transcript, both counts were based on an incident
in a courthouse in which appellant orally threatened and attempted to strike a sheriff’s
deputy.
          Pursuant to a plea agreement, appellant pleaded no contest to count 1.
The court found a factual basis for the plea, and dismissed count 2 and the other
allegations. Under the plea agreement, the court sentenced appellant to 16 months in
prison to run concurrently with his sentence in another unrelated case. The court also
imposed a restitution fine of $400 (§§ 1202.4, 1202.45), required fees and assessments
(§ 1465.8(a)(1); Gov. Code, § 70373). Appellant filed a notice of appeal.
       We appointed counsel to represent appellant in the matter. After examining
the record, counsel filed a Wende brief raising no issues on appeal and requesting
that we independently review the record. (People v. Wende (1979) 25 Cal.3d 436.) On
July 11, 2016, we directed appointed counsel to immediately send the record on appeal
and a copy of the opening brief to appellant. We notified appellant that within 30 days
from the date of the notice he could submit by letter or brief any ground of appeal,
contention or argument he wished us to consider. We received no response.
       We have examined the entire record and are satisfied that appellant’s attorney
has fully complied with her responsibilities and, as we discuss below, that no arguable
appellate issue exists. (People v. Wende, supra, 25 Cal.3d at p. 441; People v. Kelly
(2006) 40 Cal.4th 106, 110.)




       1   All statutory references are to the Penal Code unless otherwise indicated.

                                              2
       No appeal lies to challenge the validity of a guilty plea unless a defendant has
complied with section 1237.5 by obtaining a certificate of probable cause from the trial
court. (People v. Mendez (1999) 19 Cal.4th 1084, 1088.) A defendant may, however,
obtain review on appeal of so-called “noncertificate” issues2 if the notice of appeal states
such grounds. (Ibid.) Here, appellant does not challenge the validity of his plea. Instead,
his notice of appeal indicates that his appeal is based on the sentence or other matters
after the plea that do not affect the validity of the plea. He did not, however, identify any
noncertificate grounds in his notice of appeal nor submit a brief or letter advancing any
such grounds. Further, our own review has not identified any noncertificate issue
warranting appellate review. Accordingly, the judgment is affirmed.
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.



                                                         ROTHSCHILD, P. J.
We concur:



                     CHANEY, J.



                     JOHNSON, J.




       2   Noncertificate issues are: “The denial of a motion to suppress evidence
under . . . section 1538.5” or “[g]rounds that arose after entry of the plea and do not affect
the plea’s validity.” (Cal. Rules of Court, rule 8.304(b)(4).)

                                              3